SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of a decision of the *83Board of 44 Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Petitioner Jin Lan Dong, a native and citizen of the People’s Republic of China, seeks review of an April 11, 2006 order of the BIA affirming the September 15, 2005 decision of Immigration Judge (“IJ”) Jeffrey Chase denying petitioner’s motion to reopen her removal proceedings. In re Jin Lan Dong, No. A 79 325 575 (B.I.A. Apr. 11, 2006), affg No. A 79 325 575 (Immig. Ct. N.Y. City Sept. 15, 2005). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Where, as here, the BIA summarily affirms the decision of the IJ without issuing an opinion, see 8 C.F.R. § 1003. 1(e)(4), this Court reviews the IJ’s decision as the final agency determination. See, e.g., Twum v. INS, 411 F.3d 54, 58 (2d Cir. 2005); Yu Sheng Zhang v. U.S. Dep’t of Justice, 362 F.3d 155, 158 (2d Cir.2004). We review for abuse of discretion the denial of a motion to reopen, including the BIA’s affirmance of an IJ’s denial of a motion to reopen, for abuse of discretion. See Kaur v. BIA 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Twum, 411 F.3d at 58. Because Dong presented no evidence that was unavailable at her former hearing and material to her underlying claims for asylum and withholding of removal, the IJ did not abuse his discretion in denying the motion to reopen. See 8 C.F.R. § 1003.23(b)(3); Kaur, 413 F.3d at 234.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, the pending motion for a stay of removal in this petition is DENIED as moot.